DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 8/4/2022 is acknowledged.
Claims 8-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US 2013/0277407, hereinafter ‘Murdoch’) in view of Russo (US 10653232).
Murdoch discloses a strap for a backpack comprising: a backpack body (10) comprising a top backpack portion, and a bottom backpack portion (see Fig. 1); a shoulder strap (80) having a top portion attached to the top backpack portion, and a bottom portion attached to the bottom backpack portion (see Fig. 1); except does not expressly disclose the internal cavity and sanitizer dispenser as claimed.
However, Russo teaches providing a strap (104+106) with an internal cavity (inside 106) accessible from an opening on the outer surface of the shoulder strap (opening covered by 121), and an outlet in communication with the internal cavity (178); and a sanitizer dispenser (202) comprising a sanitizer (204), the sanitizer dispenser disposed within the internal cavity (see Fig. 4), the sanitizer dispenser having a dispensing end located at the outlet (203), the dispensing end configured to dispense the sanitizer from the shoulder strap (functional recitation).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the sanitizer dispenser and holding pouch taught by Russo to the base strap taught by Murdoch, in order to provide the wearer with ready access to sanitizer for cleaning their hand as taught by Russo (Abstract).
Murdoch as modified above results in a device wherein the sanitizer is a liquid, a gel, or a foam (Russo 204); the dispensing end protrudes from the outlet (Russo Fig. 4); the dispensing end comprises a valve (Russo 203); the distal end of the dispensing end is attached to and in fluid communication with a bladder that contains the sanitizer, the bladder disposed within the internal cavity (see Russo Fig. 4); and the bladder comprises a material of construction sufficiently squeezable to urge to the sanitizer to flow through the dispensing end when the bladder is compressed (Russo col. 3, ll. 20-26).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US 2013/0277407, hereinafter ‘Murdoch’) in view of Russo (US 10653232) as applied to claim 3 above, and further in view of Luca (US 5148949).
Murdoch as modified above discloses all limitation(s) of the claim(s) as detailed above except does not expressly disclose the removable cap as claimed.
However, Luca teaches providing the dispensing end of a body worn dispenser with a removable cap (12).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cap taught by Luca to the dispensing end of the dispenser taught by Murdoch as modified above, in order to allow the user to allow or shut off flow as desired as taught by Luca (col. 2, ll. 32-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
September 5, 2022